Title: To Benjamin Franklin from Erasmus Darwin, 18 July 1772
From: Darwin, Erasmus
To: Franklin, Benjamin


Dear Sir
Lichfield Jul. 18—72
I was unfortunate in not being able to go to Birmingham, till a Day after you left it. The apparatus you constructed with the Bladder and Funnel I took into my Pond the next Day, whilst I was bathing, and fill’d the Bladder well with unmix’d Air, that rose from the muddy Bottom, and tying it up, brought it Home, and then pricking the Bladder with a Pin, I apply’d the Flame of a Candle to it at all Distances, but it shew’d no Tendency to catch Fire. I did not try if it was calcareous fixable air.

I shall be glad at your Leizure of any observations on the Alphabet, and particularly on the number and Formation of Vowels, as those are more intricate, than the other Letters. The Welch do not seem to have the W. Hence they call Woman, ‘Oman. I suspect the German W to be a sibilant W, and the same which the Middlesex People or Cockneys use, as in Women and Wine the say ’Vomen and ’Vine, but this Sound I suppose not to be our V. but the german W, or sibilant W.
It is possible the Welch may have consonat Letters form’d in the same part of the Mouth with our H, and the Spanish Ch. but I suspect the Lloyde is no other than the spanish Ch put before the L. The Northumberland People I think make the R a sibilant Letter?
I think there are but four Vowels, their successive Compounds, and their synchronous Compounds. For as they are made by apertures of different parts of the mouth, they may have synchronous, as well as successive Combinations. AW is made like H or Ch spanish by opening that part of the Fauces a little further. a is made like Sh. or I french. as in ale. e as in Eel is made like s or Z. O as in open, like W. The u as in use, is compounded of EU. i as in while is compounded of aw and e. But what is ah! as in garter? I know not. What the french u?
I have heard of somebody that attempted to make a speaking machine, pray was there any Truth in any such Reports? I am Sir with all Respect your obliged and obedient Servant
E Darwin
Lichfield Staffordshire

I would return you Dr. Priestley’s Pamphlet by the Coach but I suppose it is to be purchased at the Booksellers. My Friend Mr. Day who saw you at Lichfield intends himself the pleasure calling of you in London.

 
Addressed: For / Dr. Benj Franklin / Craven Street / London.
